The Boscawen Special School District was dissolved as a corporation when its territory became a part of the Penacook Union School District. Laws 1909, c. 239, s. 3. The act under authority of which the same territory was withdrawn (Laws 1935, c. 313) made no specific provision either for its reincorporation as a special district or for its union with any existing district. To adopt the suggestion that the legislature has created a corporate entity by implication, would be to depart from well established canons of construction. The general statute (P. L., c. 119, s. 50) providing that the town district shall take the property of the part of the dissolved district within the territory of the town is regarded as applicable. The reasonable construction is that the legislature intended that the policy of the general laws (P. L., c. 119, s. 1) should operate in this instance and that the whole town of Boscawen should constitute a single district.
Case discharged.